Citation Nr: 0524494	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed acquired 
lower back condition.  




ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 22, 2002 to 
March 6, 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision of the RO.  

The veteran was scheduled for a hearing on November 18, 2004, 
but failed to appear and has not offered an explanation for 
his absence.  

Therefore, his appeal will proceed as if his hearing request 
was withdrawn.  See 38 C.F.R. § 20.702(d) (2004).  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran currently is not shown to be suffering from a 
low back disability due to any event or incident of his brief 
period of service.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired lower back 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2004)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  

In this regard, the Board notes an April 2003 evidence 
development letter and a January 2004 Statement of the Case 
(SOC), in which the RO advised the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and advised him of his and VA's responsibilities under VCAA, 
to include what evidence he should provide and what evidence 
VA should provide.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
of what VA would do to assist him in the development of his 
claim.  

As to the VA's duty to assist the veteran in obtaining all 
relevant records, the veteran has not asserted that any 
additional evidence substantiating his claim exists, and the 
Board notes that the VA has obtained all medical records 
identified by the veteran.  

Accordingly, the Board finds that all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

The Board further finds that VA has done everything 
reasonably possible to assist the veteran, to include 
arranging a VA examination in October 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his
claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Factual Background

An outpatient medical record on dated January 5, 2001, prior 
to when the veteran entered active service, shows that the 
veteran had complaints of back pain in the lumbar region on 
the right side with rotation and flexion.  He was diagnosed 
with low back pain and treated with medication.  

The veteran noted having a history of recurrent back pain or 
other back problems during his enlistment examination in 
March 2002.  

A careful review of the service medical records show that, on 
November 7, 2002, the veteran reported having had mid to 
upper back pain for 10 days that began when he was walking 
around.  

The veteran denied experiencing any trauma or a history of 
back problems.  He was diagnosed with a mid back muscle 
strain and placed on medications and an exercise regime.  

A physical therapy evaluation dated on November 15, 2002 
indicated that the veteran continued to report having upper 
back pain, to deny having trauma and to report having the 
gradual onset of symptoms.  

The veteran's gait was found to be within normal limits, with 
a mild to moderate thoracic kyphosis noted.  He was diagnosed 
with a thoracic spasm and placed on a physical therapy regime 
with medication and icy hot treatments.  

A further follow up visit on November 27, 2002 indicated that 
the veteran reported no relief of his upper back pain from 
medications.  He further reported that he recently dropped 
his rucksack the previous day while on a road march and now 
had pain in his lower back that was different than the 
previously reported pain in his mid and upper back.  

The veteran's lower back pain was evaluated on November 28, 
2002, when bilateral leg raising was noted to be normal.  An 
inspection of the back was noted to be normal.  The veteran 
was diagnosed with mechanical low back pain.  

On December 1, 2002, the veteran presented for treatment of 
continued low back pain that was noted to be a condition that 
had existed prior to service.  It was noted in an addendum 
that, when asked what could done for him, the veteran had 
responded that he could to be sent "home."  There was no 
diagnosis made or treatment rendered and the veteran was 
referred for follow up and evaluation the next day.  

In a December 2, 2002 medical record, minimal improvement was 
noted in the veteran's lower back pain.  He was referred to 
physical therapy for treatment of low back pain.  

In a corresponding physical therapy note dated on December 2, 
2002, the therapist noted that the veteran reported similar 
symptoms in his lumbar spine in January 2002 when he was 
treated by a primary care physician.  He related to the 
therapist that there had been no trauma associated with that 
incidence of low back pain and that his pain had resolved in 
eight weeks.  

On December 9, 2002,  the veteran reported that he felt he 
was making no progress on the home exercise program.  He was 
diagnosed with non-resolving low back pain, and further 
treatment was ordered to include x-ray studies of the lumbar 
spine.  

An undated medical note indicated that the December 2002 
lumbar spine x-ray studies were normal.  He was diagnosed 
with low back pain,  His physical therapy was discontinued, 
and he was referred to the clinic for release or further 
referral.  

A January 14, 2003 medical evaluation noted that the veteran 
had complaints of lower back pain that radiated into the leg 
with numbness.   

The corresponding January 14, 2003 physical therapy note 
indicates that the veteran reported that his low back pain 
and lower extremity pain had existed prior to service.  

The veteran was noted to have an active range of motion that 
was abnormal.  He had negative straight leg raising.  The 
diagnosis was that of low back pain with a "high nonorganic 
component."  

On January 17, 2003, the veteran was diagnosed with a very 
prominent right tibial tubercle that had become symptomatic.  
This condition caused the veteran to be placed on a permanent 
L3 profile because he had no use of his right knee.  

The veteran's knee condition was found to have existed prior 
to service by a Medical Evaluation Board.  Accordingly, the 
veteran was medically discharged from the service for failure 
to meet medical fitness standards.  

A VA medical examination was performed in October 2003.  The 
veteran stated that his low back pain began in November 2002 
after an eight-mile road march in service.  He reported 
having pain in his lower back above the buttocks, a sudden 
loss of flexibility and inability to touch his toes.  

It was noted by way of history that the veteran had at that 
time constant pain of a tolerable intensity over the last two 
months.  He also indicated he was usually able to function 
with the pain, but occasionally required bed rest in times of 
extreme pain.  He reported that he could lift no more than 40 
pounds, stand no more than 15-20 minutes and could not sit 
comfortably without exacerbation of his pain.  

Upon examination of the lumbar spine, the examiner noted no 
muscle spasm or radiation of pain on movement, positive pain 
on right leg straight raising, and negative pain on left leg 
straight leg raising.  

The range of motion of the lumbar spine was noted as being 
that of 75 degrees of flexion with exacerbation of pain at 55 
degrees, 30 degrees of extension with exacerbation of pain at 
0 degrees, 25 degrees of right lateral flexion with 
exacerbation of pain at 5 degrees, 40 degrees of left lateral 
flexion with no pain exacerbation, 45 degrees of right 
rotation with exacerbation of pain at 40 degrees, and 45 
degrees of left rotation with no exacerbation of pain.  

The examiner noted that pain was the only factor having an 
impact on range of motion.  He specifically indicated that 
fatigue, weakness, lack of endurance and incoordination were 
not factors involved with the range of motion.  

The lumbar spine x-ray studies done in conjunction with the 
VA examination was found to be normal.  The vertebral bodies 
were noted to be normal in stature, alignment, contour and 
density, with well-preserved disc spaces and normal facet 
joints.  

The examiner indicated that he was unable to render a 
diagnosis of a lumbosacral spine condition.  

In an addendum, the examiner repeated some of the examination 
findings including that the veteran's pain was the only 
factor having an impact of his range of motion.  

In connection with a heading of "Diagnosis of: Chronic 
Lumbosacral Strain," it was opined that an "MRI would 
further help to evaluate this veterans (sic) claimed 
condition."  


III.  Analysis

The veteran is seeking service connection for a low back 
condition due to an injury to his back when he dropped his 
rucksack while on a road march in November 2002.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the government to rebut the presumption of 
sound condition by clear and unmistakable evidence showing 
that the disorder existed prior to service and was not 
aggravated by service.  See VAOPGCPREC 3-2003 (holding in 
part, that 38 C.F.R. § 3.304 (b) is inconsistent with 
38 U.S.C.A. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  The occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345, (Fed. Cir.  2002).  

In this case, the evidence shows that the veteran reported a 
history of back problems on his entrance examination forms.  
In addition, there is of record a clinical document showing 
treatment for what was assessed as being low back pain.  

The Board notes that the service medical records do show that 
the veteran had reported developing low back pain in November 
2002, when he dropped his rucksack while on a march.  

Subsequently, he was evaluated and treated with physical 
therapy for low back pain in service over the course of about 
five weeks.  Significantly, the veteran again was diagnosed 
as having low back pain.  While reported having radiating low 
back pain during this period, the x-ray studies in service 
were normal.  

The veteran also was noted shortly before his discharge from 
service of another reason to have a "high nonorganic 
component" to his complaints of low back.  In event, there 
was no specific orthopedic or neurological pathology that was 
clinically identified during service.  

The Board notes in connection with the veteran's claim that 
there is no medical evidence referable to his being treated 
for low back pain following his discharge.  

The medical examination performed for VA in October 2003 
noted the veteran's complaints of recurrent low back pain; 
however, the examiner indicated that he could not render a 
diagnosis.  The x-ray findings were noted to be normal.  

The Board notes that the veteran had reported in connection 
with the examination that he had had constant pain of a 
tolerable intensity over the previous two months.  

Hence, the Board finds that the medical evidence of record 
does not serve to establish that the veteran currently is 
suffering from a diagnosis of low back disability.  

The Board has considered the veteran's assertion that his 
symptoms are indicative of herniation of an intervertebral 
disc.  However, as a layperson, he is not considered capable 
of opining on matters requiring medical expertise and there 
is no medical opinion supporting his assertion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board also finds that the performance of testing to 
further evaluate the nature of the veteran's symptoms is not 
indicated in light of the medical findings in this case.  The 
veteran has submitted no competent evidence to support his 
assertions of having current acquired low back pathology 
manifested by pain that was incurred in or aggravated by 
service.  

Accordingly, absent a current diagnosis of a low back 
disability, the veteran's claim of service connection must be 
denied.  



ORDER

Service connection for an acquired low back disorder is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


